DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.

Withdrawn Allowable Subject Matter
The indicated allowability of claims 1-3 is withdrawn in view of the newly discovered reference(s) to Randall (US 2016/0160619, corresponding US Patent provided on IDS filed December 29, 2021).  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 fails to end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2016/0160619) in view of Brunet et al. (US 2009/0101414, Brunet).

Regarding claim 1:  Randall discloses an apparatus 50 – Fig 2, comprising:
1595 configured to be used in a jet drilling operation Abstract in a wellbore, the flexible hose having a nose 1600;
a protective housing 790/890 configured to encase and protect the flexible hose Fig 4F-1, the protective housing having a first interior diameter 890 and a second interior diameter 790 larger than the first interior diameter Fig 4F-1;
a packoff 600 within the protective housing and surrounding the flexible hose Fig 4E-1, 4E-2;
a hose head assembly 300 coupled to the flexible hose upward of the packoff, wherein the packoff seals around an exterior of the flexible hose Fig 4E-1, 4E-2; and
wherein selectively applied pressure moves the collet to the expanded position and the hose is permitted to exit the collet [0148]. 

Randall discloses all of the limitations of the above claim(s) except for the apparatus including a collet having an expandable portion movable from a retracted position in which the nose of the flexible hose cannot exit the collet and an expanded position in which the nose of the flexible hose is permitted to exit the collet, wherein the first interior diameter of the protective housing holds the expandable portion of the collet in the retracted position and the second interior diameter permits the collet to move to the expanded position, and wherein during run in hole the collet is in the retracted position with the hose within the collet, and wherein selectively applied pressure moves the collet to the expanded position and the hose is permitted to exit the collet.

Brunet discloses an apparatus Fig 3, 4, comprising:
30 configured to be used in a jet drilling operation Abstract in a wellbore, the flexible hose having a nose 32;
a protective housing 20/50 configured to encase and protect the flexible hose Fig 3, 4, the protective housing having a first interior diameter inside of 50 and a second interior diameter 54 larger than the first interior diameter Fig 3, 4;
a packoff 78 within the protective housing and surrounding the flexible hose Fig 4;
a hose head assembly 34 coupled to the flexible hose upward of the packoff Fig 3, 4, wherein the packoff seals around an exterior of the flexible hose Fig 4; and
a collet 40/41 having an expandable portion 41 movable from a retracted position Fig 3A, B – [0079]-[0081] in which the nose of the flexible hose cannot exit the collet Fig 3A, B and an expanded position Fig 3C – [0081] in which the nose of the flexible hose is permitted to exit the collet, wherein the first interior diameter of the protective housing holds the expandable portion of the collet in the retracted position Fig 3A, B – [0079]-[0081] and the second interior diameter permits the collet to move to the expanded position Fig 3C – [0081], and wherein during run in hole the collet is in the retracted position with the hose within the collet Fig 3A, B – [0081], and wherein selectively applied pressure moves the collet to the expanded position and the hose is permitted to exit the collet [0079]-[0081].

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Randall to include a collet as taught by Brunet in order to have been able to lock the hose from upward movement during the jetting operation [0081].

Regarding claim 2:  Wherein the selectively applied pressure is fluid pressure applied to the interior of the flexible hose [0079], [0080] of Brunet.

Regarding claim 3:  Randall, as modified, discloses all of the limitations of the above claim(s) except for the selectively applied pressure being mechanical pressure causing a portion of the housing to contact an object in the wellbore that causes the collet to move to the expanded position.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have moved the collet to the expanded position using mechanical pressure instead of applied fluid pressure as there are finite number of choices of how to cause a collet to expand available to a person of ordinary skill in the art for wellbore tool art. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007)

Allowable Subject Matter
Claims 11, 12, and 14-22 are allowed.

Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 7: The prior art of record fails to disclose or suggest a hose head assembly that includes an inner portion with a radial hole and an outer portion with a corresponding radial hole, wherein the radial holes of the outer portion and inner portion can be moved into and out of alignment to permit or inhibit fluid from entering the inner portion as recited in the claimed combination.

Regarding claims 8-10: These claims are considered allowable due to their dependence on claim 7.

Regarding claim 11:  The prior art of record fails to disclose or suggest a hose head assembly having a selectively closable opening fluidly coupled to the flexible hose, wherein if pressure is below a threshold fluid is permitted to enter the flexible hose through the selectively closable opening, and if pressure is greater than the threshold pressure the selectively closable opening is closed as recited in the claimed method.

Regarding claims 12, 14, and 15:  These claims are considered allowable due to their dependence on claim 11.

Regarding claim 16: The prior art of record fails to disclose or suggest a hose head assembly that comprises a selectively openable aperture that is biased into an open position in which fluid enters the hose head assembly and the flexible body as recited in the claimed combination.

Regarding claims 17-22: These claims are considered allowable due to their dependence on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
1/12/2022